Case: 14-13292   Date Filed: 10/21/2015   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-13292
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:13-cv-03687-RWS



WILLIAM M. MCCAVEY,
Trustee of the McCavey Family Trust
U/D/T 12/15/1999,

                                                             Plaintiff-Appellant,

                                   versus

DEBRA ELAINE MCCAVEY-BARNETT,
as Trustee and in her individual capacity,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (October 21, 2015)

Before TJOFLAT, HULL, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-13292     Date Filed: 10/21/2015    Page: 2 of 6


      Plaintiff-Appellant William McCavey appeals the sua sponte dismissal of his

pro se diversity action alleging Georgia law claims of breach of fiduciary duty and

breach of trust against his ex-wife, Debra McCavey-Barnett, with whom he was

co-trustees of an inter vivos family trust. The district court dismissed McCavey’s

complaint for lack of subject-matter jurisdiction under the domestic relations

exception to diversity jurisdiction. After review, we affirm.

                           I. BACKGROUND FACTS

      In 1990, while Plaintiff McCavey and Defendant McCavey-Barnett were

married, they purchased a home in Johns Creek, Georgia (“the Johns Creek

property”) with funds McCavey had inherited. The couple executed a quick-claim

deed transferring the Johns Creek property to a trust of which they were co-

trustees. In 1999, after the couple had children, they deeded the property to a

successor trust, the McCavey Family Trust (“the trust”). The couples’ four

children were the beneficiaries of the trust, and the couple served as co-trustees.

      In 2010, McCavey-Barnett filed for divorce in Georgia and then sought and

obtained an order from the state court adding the trust as a party. Following a jury

trial, McCavey-Barnett was awarded the marital residence, which was the Johns

Creek property, and the Georgia state court ordered McCavey to sign a deed

transferring title of the Johns Creek property from the trust to McCavey-Barnett.




                                              2
               Case: 14-13292     Date Filed: 10/21/2015    Page: 3 of 6


McCavey initially refused to sign the deed and was jailed in contempt until he

complied with the Georgia state court’s order.

      In 2013, Plaintiff McCavey, a citizen of Pennsylvania, filed the instant

diversity action against Defendant McCavey-Barnett, a citizen of Georgia, in

federal district court. McCavey alleged Georgia law claims of breach of trust and

breach of fiduciary duty in connection with the transfer of the Johns Creek

property from the trust to McCavey-Barnett. McCavey’s complaint alleged, inter

alia, that: (1) McCavey-Barnett had added the trust as a party in the divorce

proceedings “to attack the [trust] property for her own benefi[t]”; (2) “[t]here was

no verdict against the Trust, nor was any requested”; (3) “[t]he final divorce decree

. . . erroneously included the Trust, although the jury verdict was silent [as] to the

Trust property”; and (4) because the state court incarcerated him for 21 days “until

he was forced under duress to the signing of the deed,” the transfer of the property

was “invalid.” Among other remedies, McCavey sought to remove McCavey-

Barnett as trustee and to obtain an order directing her to repay the value of the

Johns Creek property to the trust.

      McCavey-Barnett moved for judgment on the pleadings on the ground that

the claims were barred by res judicata. The district court instead dismissed the

complaint for lack of subject-matter jurisdiction because, even though the parties

were diverse as required under 28 U.S.C. § 1332, the domestic relations exception


                                              3
               Case: 14-13292     Date Filed: 10/21/2015    Page: 4 of 6


to diversity jurisdiction applied. The district court found it lacked jurisdiction

because any relief in federal court would necessarily require the district court to

review the propriety of the Georgia state court’s division of property in the divorce

decree. Noting that the trust was made a party to the divorce proceedings and that

the trust property was divided pursuant to the divorce decree, the district court

concluded that ordering McCavey-Barnett to repay the value of the Johns Creek

property into the trust would “involve[ ] issues arising out of conflict over a

divorce decree.” (internal quotation marks omitted). McCavey appeals.

                                 II. DISCUSSION

      “Diversity jurisdiction under 28 U.S.C. § 1332 is subject to a judicially

created exemption for domestic relations and probate cases.” Rash v. Rash, 173
F.3d 1376, 1380 (11th Cir. 1999). The exemption applies to “cases involving

divorce . . . and enforcement of separation or divorce decrees still subject to state

court modification.” Carver v. Carver, 954 F.2d 1573, 1578 (11th Cir. 1992)

(internal quotation marks omitted); see also Ankenbrandt v. Richards, 504 U.S.
689, 701-02, 112 S. Ct. 2206, 2214 (1992) (explaining that the exception was

intended to keep federal courts from hearing cases that “seek the granting or

modification of a divorce or alimony decree”).

      Nonetheless, “the exception is narrowly confined; it is not an absolute rule,

but rather the question is whether the court in its discretion should abstain.” Rash,


                                              4
                Case: 14-13292       Date Filed: 10/21/2015       Page: 5 of 6
173 F.3d at 1380. A district court should abstain from cases in which the

following policies are present: (1) there is a strong state interest in domestic

relations; (2) the state courts can competently settle the family dispute; (3) the state

continues to supervise the decrees; and (4) federal dockets are congested. Wall v.

Stone, 135 F.3d 1438, 1441 (11th Cir. 1998) (citing Ingram v. Hayes, 866 F.2d
368, 370 (11th Cir. 1988)). “Not every case involving a dispute between present or

former spouses, however, falls within the domestic relations exception,” and a

federal court “should sift through the claims of the complaint to determine the true

character of the dispute to be adjudicated,” while keeping the policies favoring

abstention in mind. Kirby v. Mellenger, 830 F.2d 176, 178 (11th Cir. 1987)

(quotation marks omitted). This Court has concluded that a district court properly

dismissed under the domestic relations exception a claim for child support

arrearages that would have required the district court “to decide the propriety of”

the state court’s order purging those arrearages. See Ingram, 866 F.3d at 370. 1

       In this case, we conclude that the district court properly dismissed

McCavey’s complaint for lack of jurisdiction. Although McCavey insists that his

suit concerns only trust and contract law and that a review of the state court’s

divorce decree is unnecessary, the relief he seeks ultimately requires the federal


       1
         We review de novo dismissal of an action for lack of subject-matter jurisdiction.
Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). Abstention under the domestic
relations exception, however, is reviewed for an abuse of discretion. Stone, 135 F.3d at 1441.
                                                   5
              Case: 14-13292     Date Filed: 10/21/2015    Page: 6 of 6


court to consider the propriety of the divorce decree’s division of the trust

property. This we cannot do. See Ingram, 866 F.2d at 370. Indeed, federal courts

will not review or modify a state court divorce order even when the plaintiff

couches the claims in other terms. See McLaughlin v. Cotner, 193 F.3d 410, 412-

13 (6th Cir. 1999) (explaining that the wife’s breach of contract action in

connection with the disposition of marital property, namely a separation agreement

to sell the marital home that was incorporated into the divorce decree, fell under

the exception). Thus, because McCavey seeks to have a federal court review the

division of marital property as determined in his divorce proceedings, such review

falls within the domestic relations exception, and the district court properly

determined that it lacked subject-matter jurisdiction under that rule.

      AFFIRMED.




                                              6